United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.F., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, GRAND TETON
NATIONAL PARK, Moose, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1898
Issued: February 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal from a July 12, 2006 decision of the
Office of Workers’ Compensation Programs that denied continuing compensation benefits after
August 11, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this decision. The Board does not have jurisdiction over the termination of
benefits effective November 14, 2003 as the last decision on this matter was issued on
February 11, 2005, over one year prior to the filing of this appeal on August 14, 2006.
ISSUE
The issue is whether appellant established that he had any continuing employment-related
disability or condition after December 1, 2004.
FACTUAL HISTORY
On February 4, 1997 appellant, then a 58-year-old carpenter, filed a traumatic injury
claim alleging that on February 4, 1997 he injured his right knee. He was standing on an

aluminum ladder which slipped, causing him to fall. On July 10, 1997 appellant underwent a
partial medial meniscectomy, chondroplasty and partial lateral meniscectomy on the right knee
performed by Dr. Christian Guier, a Board-certified orthopedic surgeon. On February 9, 1998
the Office accepted his claim for right meniscus tear. Appropriate compensation and medical
benefits were paid.
In a medical report dated May 16, 1998, Dr. Guier opined that appellant had cartilaginous
and meniscal damage to his right knee that would not enable him to return to his prior position as
a journeyman carpenter. He noted that appellant had reached maximum medical improvement
and no longer had cartilage protecting his right knee to the extent needed to perform his job
duties.
On March 23, 1999 the Office referred appellant to Dr. Stan R. Griffiths, a Boardcertified orthopedic surgeon, for a second opinion. In a report dated April 15, 1999, Dr. Griffiths
indicated that appellant’s primary problem was one of degenerative arthritis of the right knee.
Appellant had loss of articular cartilage involving the medial compartment of the right knee
probably due to the work injury. Dr. Griffiths noted that appellant was unable to do labor-type
work but was able to perform limited-duty work.
In a duty status report dated February 10, 2003, Dr. Guier stated that appellant “has a
permanent disability secondary to meniscal chondral damage and post-traumatic arthrosis.”
On June 13, 2003 the Office referred appellant to Dr. Dewey C. Mackay, a Boardcertified orthopedic surgeon, for a second opinion. In a report dated July 2, 2003, Dr. Mackay
listed his impressions as severe degenerative arthritis of the right knee, moderate degenerative
arthritis of the left knee, status post torn medial and lateral meniscus of the right knee and varus
deformity in both legs. He opined that appellant was significantly impaired at the present time
due to severe degenerative arthritis. Dr. Mackay stated, “These findings are due to severe
degenerative arthritis which was not part of the original work injury; however, I do believe that
the work injury aggravated his arthritic condition.” ... “I believe the work injury of February 4,
1997 temporarily aggravated his arthritic condition of his knees.” Dr. Mackay concluded that
appellant was totally disabled from his prior position as a carpenter due to degenerative arthritis
of both knees, but would consider the residuals of work injury now resolved as of one year past
the injury. In response to questions from the Office, he submitted an additional report on
August 27, 2003. Dr. Mackay did not believe that the fall from the ladder caused appellant’s
arthritis because a few months after the fall he underwent arthroscopic surgery that showed
multiple erosions and injuries to the articular cartilage and arthritis of the knee that was more
advanced that could be explained by the injury of February 4, 1997. Appellant’s current
symptoms were due to the preexisting underlying disease process of arthritis and the natural
progression of the arthritic condition which now involved both knees, right greater than left.
On September 15, 2003 the Office issued a notice of proposed termination of benefits.
In a January 28, 2003 x-ray report, Dr. Guier found osteoarthrosis involving the medial
compartment of the left knee greater than the right knee. On October 17, 2003 Dr. Guier
disagreed with Dr. Mackay’s conclusion that appellant’s work injury resulted in only a
temporary aggravation of his arthritis condition. He noted that Dr. Mackay did not have first

2

hand visual contact of the knee. On October 31, 2003 Dr. Guier requested an extension to
respond to Dr. Mackay’s report. He believed that appellant’s ongoing disability was a result of
his work injury.
By decision dated November 14, 2003, the Office terminated appellant’s compensation
and medical benefits effective November 14, 2003.
In a report dated November 13, 2003, received by the Office on November 25, 2003,
Dr. Guier contended that Dr. Mackay did not have access to the photos of appellant’s knee and
was unable to fully assess the degree of traumatic injury sustained as a result of his job injury.
By letter dated December 9, 2003, appellant requested a hearing. The hearing was held
on October 28, 2004. On February 10, 2004 appellant’s counsel entered his appearance in this
case.
In a July 9, 2004 letter, appellant’s attorney asked Dr. Mackay to address whether
appellant’s bowlegged condition would alter his opinion. Dr. Mackay noted his reference to
“varus deformity of both legs” in the July 2, 2003 report and that this deformity probably
occurred from degenerative arthritis.
In a medical report dated August 29, 2004, Dr. Guier evaluated appellant’s treatment and
concluded:
“In summary, I believe that the current objective medical findings support the fact
that [appellant] sustained a complex posterior horn medical meniscal tear of his
right knee, as well as findings consistent with chondral damage of his medial
femoral condyle. I believe this chondral damage, in all medical probability, is the
result of the injury of February 4, 1997, but irrespective of whether this is felt to
be the case or not, it is my firm belief, and also the belief of Alvin Forbes, MD
and Stan Griffiths, MD that this would cause acceleration and permanent
aggravation of an arthritic process in the right knee.
“With respect to whether these residuals are permanent or temporary, I feel that
these are permanent residuals and that recommended treatment would eventually
require at least a high tibial osteotomy and, in all medical probability, an eventual
uni- or total knee replacement on the right.”
In a decision dated February 11, 2005, the hearing representative affirmed the
November 14, 2003 termination of benefits. However, the hearing representative noted that
Dr. Guier’s subsequent report was sufficient to create a conflict in medical opinion with
Dr. Mackay. The case was remanded for the Office to refer the case to an impartial medical
examiner to determine the nature and extent of appellant’s disability due to his injury.
On June 27, 2005 the Office referred appellant to Dr. Robert Hansen, a Board-certified
orthopedic surgeon, to resolve the conflict in medical opinion. By letter dated July 1, 2005,
appellant’s attorney acknowledge this appointment.
Appellant saw Dr. Hansen on
August 11, 2005. By letter dated August 15, 2003, appellant’s attorney asked the Office to send
documentation regarding the selection of Dr. Hansen as impartial medical examiner, noting that
3

appellant had to travel over 800 miles for this examination. On September 23, 2005 the Office
responded by indicating that proper protocol had been followed.
In a report dated August 30, 2005, Dr. Hansen listed his impression as right knee
degenerative medial meniscus tear and osteoarthritis of the right knee, lesser degree of
osteoarthritis of the left knee. He stated:
“The type of meniscal tear described in the operative report and the associated
arthritic changes in my experience would not medically reasonably be caused by
less than a one foot fall off the bottom rung of the ladder. Unfortunately, there are
no intraoperative arthroscopic pictures or videotape available to review the
findings at the time of surgery. The descriptions of the findings as noted above
are more consistent with a preexisting osteoarthritic knee and a degenerative-type
meniscal tear rather than an acute meniscal tear from twisting the knee off a
bottom rung of a ladder. The described findings of the apparent degenerativetype meniscal tear in both medial and also degenerative tearing in the lateral
meniscus and chondromalacia of the patella, the medial femoral condyle and the
lateral femoral condyle as described in the operative report, are all consistent with
an osteoarthritic knee and degenerative-type medial meniscus tear. All of these
findings would not medically reasonably be caused by less than a one foot fall off
the first step of a ladder. This minimal injury medically reasonably would cause
an aggravation of a previously osteoarthritic knee, which certainly possibly was
previously asymptomatic.
“I feel the Department of Labor accepted condition of medial meniscus tear would
have reached maximal medical improvement by six months postsurgical
treatment. The patient’s inability to return to his usual work duties or any work
duty is due to the preexisting and progressive osteoarthritic changes which have
occurred, which are unrelated to the described work injury falling off the first
rung of a ladder. His current pain and swelling and arthritic change in his knee
would limit his ability to work, but this is not due to the described work injury.
[Appellant’s] current osteoarthritic condition would allow him to work in a lightduty sedentary-type occupation eight hours a day.”
In a decision dated July 12, 2006, the Office found that Dr. Hansen’s August 11, 2005
opinion represented the weight of the medical evidence. Appellant did not establish entitlement
to compensation after August 11, 2005.
LEGAL PRECEDENT
If the Office meets its burden to terminate the claimant’s compensation benefits, the
burden shifts to appellant to establish that he had continuing disability causally related to his
accepted employment injury.1 To establish a causal relationship between the condition, as well
as any disability claimed and the employment injury, the claimant must submit rationalized
medical opinion evidence, based on a complete factual background, supporting such a causal
1

Manuel Gill, 52 ECAB 282 (2001); George Servetas, 43 ECAB 424, 430 (1992).

4

relationship. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.2
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.3
ANALYSIS
In the instant case, the Office terminated appellant’s compensation effective
November 14, 2003 and the hearing representative affirmed this determination on
February 11, 2005. The hearing representative also found that a conflict in the medical evidence
arose as to whether appellant had a disability after the termination of benefits and remanded the
case for referral to an impartial medical examiner.
The Board finds that the Office properly determined that there existed a conflict in the
medical evidence as to whether appellant had established continuing disability after the
November 14, 2003 termination. Appellant’s physician, Dr. Guier, opined that appellant’s
chondral damage in all medical probability was the result of the injury of February 4, 1997.
Dr. Mackay, the second opinion physician, disagreed and concluded that appellant’s February 4,
1997 employment injury resulted in a temporary aggravation of appellant’s arthritic condition,
and that this condition resolved within one year of the injury. He concluded that appellant’s
current symptoms were due to the preexisting underlying disease process of arthritis that was due
to the natural progression of the arthritic condition which now involved both knees.
As there existed a conflict in the medical evidence between appellant’s physician and the
physician appointed by the Office, the Office properly referred appellant to Dr. Hansen for an
impartial medical evaluation. Where a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.4 After
examining appellant and reviewing the medical evidence, Dr. Hansen concluded that appellant’s
accepted condition of medial meniscus tear would have reached maximum medical improvement
by six months postsurgical treatment and that appellant’s inability to return to his usual work
2

See Connie Johns, 44 ECAB 560 (1993); James Mack, 43 ECAB 321 (1991).

3

James P. Roberts, 31 ECAB 1010 (1980).

4

Richard O’Brien, 53 ECAB 234, 241-42 (2001).

5

duties or any work duty is due to the preexisting and progressive osteoarthritic changes “which
have occurred, which are unrelated to the work injury.” Dr. Hansen pointed out that, although
the pain, swelling and arthritic changes in the knee would limit appellant’s ability to work, the
current condition was not due to the accepted employment injury. The Board finds that the
opinion of Dr. Hansen is well rationalized and based on a proper factual and medical
background. Therefore, it is entitled to special weight. Accordingly, the Office properly found
that appellant as not entitled to continuing compensation.5
CONCLUSION
Appellant has not established that he had any continuing employment-related disability or
condition after December 1, 2004.

5

Appellant’s contention that the selection of the impartial medical examiner was improper is without merit.
Initially, the Board notes that he was referred to Dr. Hansen in a letter dated June 27, 2005 and his attorney
acknowledge the referral in a letter dated July 1, 2005. Appellant’s appointment with Dr. Hansen occurred on
August 11, 2005. However, it was not until a letter dated August 15, 2005 that appellant’s attorney contended that
appellant had to travel over 800 miles for the examination and that he should have seen a physician closer to his
home. By letter dated September 23, 2005, the Office responded that the only appropriate specialist who was closer
to appellant was Dr. Rork. However, he was bypassed because he had seen appellant before and therefore could not
be used for the impartial medical evaluation. The Office noted that, due to the rural area where appellant resided, it
was sometimes necessary for claimant’s to travel a long distance for examinations. The Office procedure manual
notes that, on occasion, where appellant lives in a remote area, the nearest physician with the appropriate specialty
may be hundreds of miles away. Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations,
Chapter 3.0500.4(d)(3) (October 2005). Accordingly, appellant has not established that there was an error made in
choosing the impartial medical examiner.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2006 is affirmed.
Issued: February 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

